Law Offices of Thomas E. Puzzo, PLLC 3823 44th Ave. NE Seattle, Washington 98105 Telephone: (206) 522-2256 / Facsimile: (206) 260-0111 Writer’s e-mail: tpuzzo@msn.com Writer’s cell: (206) 412-6868 April 16, 2012 VIA EDGAR Amanda Ravitz Assistant Director U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Terra Tech Corp. Current Report on Form 8-K Filed February 10, 2012 Amendment No. 1 to Current Report on Form 8-K Filed February 21, 2012 Amendment No. 2 to Current Report on Form 8-K Filed February 28, 2012 File No. 000-54258 Dear Ms. Ravtiz: Our client, Terra Tech Corp., acknowledges receipt of the letter of the staff dated March 26, 2012.The Company expects to file a response to the staff’s letter and an Amendment No. 3 to the referenced Form 8-K not later than April 18, 2012. Please contact the undersigned with any questions, comments or other communications to the Company. Very truly yours, /s/ Thomas E. Puzzo Thomas E. Puzzo
